Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151367                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SANFORD N. LAKIN and CECILIA J.                                                                           Joan L. Larsen,
  LAKIN,                                                                                                              Justices
           Plaintiffs-Appellees,
  v                                                                 SC: 151367
                                                                    COA: 323695
                                                                    Oakland CC: 2014-138683-NO
  BARBARA RUND and ST. HUGO OF
  THE HILLS CATHOLIC CHURCH,
            Defendants-Appellants,
  and
  ANTHONY TOCCO,
             Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 26, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. The Court of Appeals shall consider (1) whether
  publication of an allegedly false and defamatory statement imputing to another conduct
  constituting the criminal offense of battery is actionable irrespective of special harm, see
  e.g., Mains v Whiting, 87 Mich 172, 180 (1891); Taylor v Kneeland, 1 Doug 67, 72
  (1843) (holding that words charging a person with a crime are not actionable per se
  unless the crime involves moral turpitude or would subject the person to an infamous
  punishment); and (2) whether the statement at issue in this case imputed to the plaintiff
  the criminal offense of battery.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2016
           d0127
                                                                               Clerk